                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN



MARK E RAHOI,

                            Plaintiff,

              v.                                       Case No. 20-CV-1289

INTERNAL REVENUE SERVICE,

                            Defendant.



     ORDER GRANTING PLAINTIFF’S REQUEST TO PROCEED IN
      DISTRICT COURT WITHOUT PREPAYING THE FILING FEE


       Currently pending before the court is plaintiff Mark E Rahoi’s Request to

Proceed in District Court without Prepaying the Filing Fee (ECF No. 2). Having

reviewed Rahoi’s request, the court concludes that he lacks the financial resources to

prepay the fees and costs associated with this action. Therefore, his Request to Proceed

in District Court without Prepaying the Filing Fee will be granted.

       Because the court is granting the plaintiff Rahoi’s Request to Proceed in District

Court without Prepaying the Filing Fee, it must determine whether the complaint is

legally sufficient to proceed. 28 U.S.C. § 1915.




         Case 2:20-cv-01289-WED Filed 11/04/20 Page 1 of 6 Document 6
       Congress sought to ensure that no citizen would be denied the opportunity to

commence a civil action in any court of the United States solely due to poverty. Denton

v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Adkins v. E. I. DuPont de Nemours & Co., 335

U.S. 331, 342 (1948)). However, Congress also recognized that “a litigant whose filing

fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Id.

(quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To balance these competing

concerns, before the court can allow a plaintiff to proceed in forma pauperis it must

determine that the case neither (1) is frivolous or malicious, (2) fails to state a claim

upon which relief may be granted, nor (3) seeks monetary relief against a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2). Thus, although “a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)), a pro se complaint must meet these minimal

standards before the court shall grant a plaintiff leave to proceed in forma pauperis.

       A claim is legally frivolous when it lacks an arguable basis either in law or in

fact. Denton, 504 U.S. at 31; Neitzke, 490 U.S. at 325. Although factual allegations must be

weighed in favor of the plaintiff, that does not mean that the court is required to accept

without question the truth of the plaintiff's allegations. Denton, 504 U.S. at 32. Thus, a

court may dismiss a claim as frivolous if it is “clearly baseless,” “fanciful,” “fantastic,”



                                       2
         Case 2:20-cv-01289-WED Filed 11/04/20 Page 2 of 6 Document 6
“delusional,” “irrational,” “wholly incredible,” or “based on an indisputably meritless

legal theory.” Id. at 32-33. A court may not dismiss a claim as frivolous simply because

“the plaintiff’s allegations are unlikely.” Id.

         A claim might not be frivolous or malicious but nonetheless fail to state a claim

upon which relief may be granted and, therefore, be subject to dismissal. In determining

whether a complaint is sufficient to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), the

court applies the same well-established standards applicable to a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6). DeWalt v. Carter, 224 F.3d 607, 611

(7th Cir. 2000), abrogated on other grounds by Savory v. Cannon, 947 F.3d 409 (7th Cir.

2020).

         Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.”

Although the allegations in a complaint need not be detailed, a complaint “demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading

that offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do. Nor does a complaint suffice if it tenders naked assertions devoid of

further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotation marks, citation, and brackets omitted). The complaint must be sufficiently

detailed “to give the defendant fair notice of what the claim is and the grounds upon




                                         3
           Case 2:20-cv-01289-WED Filed 11/04/20 Page 3 of 6 Document 6
which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)) (quotation marks and ellipses omitted).

      If the complaint contains well-pleaded, non-frivolous factual allegations, the

court should assume the veracity of those allegations and “then determine whether they

plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. “Determining

whether a complaint states a plausible claim for relief will… be a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.”

Id.

      With the standards set forth in 28 U.S.C. § 1915(e)(2) in mind, the court turns to

the allegations raised in Rahoi’s complaint. Rahoi argues that he is eligible to receive an

economic impact payment (“stimulus check”) but has not received it due to an IRS

computer error. (ECF No. 1 at 2-4.) Rahoi alleges that he filled out a 2019 1040 form on

paper and on the “IRS free non-filers website” on April 13, 2020. (ECF No. 1 at 2.) When

he contacted the IRS on June 24, 2020, he was told that he “was not eligible for the

stimulus check because the IRS computer said [he] checked the box that says someone

could claim [him] as a dependent on the non-filers form.” (ECF No. 1 at 2-3.) He alleges

that IRS agent Monroe #100307255 determined that no one claimed him as a dependent,

but said that she could not change the system’s determination that someone could claim

him as a dependent. (ECF No. 1 at 3.) Finally, he alleges he filed a complaint with the

Treasury Inspector General for Tax Administration on July 6, 2020, and with the



                                       4
         Case 2:20-cv-01289-WED Filed 11/04/20 Page 4 of 6 Document 6
Director of Operations of the IRS on August 2, 2020, both of which were “to no avail.”

(ECF No. 1 at 3.)

       Liberally construing plaintiff’s complaint, as the court must all pleadings of non-

attorneys, the court construes it as at least alleging that the IRS violated his right to due

process. 42 U.S.C. § 1983. Rahoi implies that he has a property interest in receiving an

economic impact payment under the 14th Amendment because that is a right created by

the CARES Act, a federal law. See Bell v. City of Country Club Hills, 841 F.3d 713, 717 (7th

Cir. 2016); 116 P.L. 136, 134 Stat. 281, 116 P.L. 136, 134 Stat. 281. He argues that he was

denied access to this property due to the government’s error, and that his

administrative appeals were denied. Construed in this manner, the court finds the

complaint satisfies the low standard necessary to proceed under 28 U.S.C. § 1915.

       IT IS THEREFORE ORDERED that the plaintiff’s Request to Proceed in District

Court without Prepaying the Filing Fee (ECF No. 2) is granted.

       IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1915(d) and Federal

Rule of Civil Procedure 4(c)(2), the U.S. Marshals Service shall serve a copy of the

complaint, a waiver of service form and/or the summons, and this order upon the

defendant. Even though the plaintiff has been permitted to proceed in forma pauperis,

he is still responsible for the cost of serving the complaint on the defendant. The

plaintiff is advised that Congress requires the Marshals Service to charge for making or

attempting to make such service. 28 U.S.C. § 1921(b). The current fee for waiver-of-



                                       5
         Case 2:20-cv-01289-WED Filed 11/04/20 Page 5 of 6 Document 6
service packages is $8 per item. The full fee schedule is provided in Revision to United

States Marshals Service Fees for Services. 28 C.F.R. § 0.114(a)(2), (a)(3).

       IT IS FURTHER ORDERED that all of the plaintiff’s filings with the court shall

be mailed to the following address:

       Office of the Clerk
       United States District Court
       Eastern District of Wisconsin
       362 United States Courthouse
       517 E. Wisconsin Avenue
       Milwaukee, WI 53202

       DO NOT MAIL ANYTHING DIRECTLY TO CHAMBERS. It will only delay the

processing of the matter.

       The plaintiff should also retain a personal copy of each document.

       The plaintiff is further advised that the failure to comply with all deadlines in

this matter may have serious consequences, which may include the loss of certain rights

or the dismissal of this action.

       In addition, the plaintiff must immediately notify the Clerk of Court of any

change of address. Failure to do so could result in orders or other information not being

timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin this 3rd day of November, 2020.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge



                                       6
         Case 2:20-cv-01289-WED Filed 11/04/20 Page 6 of 6 Document 6
